Title: To James Madison from John Gavino (Abstract), 22 June 1805
From: Gavino, John
To: Madison, James


22 June 1805, Gibraltar. No. 10. “I have not been honourd with any of yours, since my last adresses No 9: under 9h—Int. On the 14th: Inst: proceeded to join the squadron Gun Boats No: 2, 8, & 9.
“On the 16h. Inst: arrived the frigate John Adams Capn: Shaw, as did that & the following day Gun Boats No. 3, 5, 6 & 10—they all proceeded the 18. Curt: with the John adams for Malta & the squadron.
“This day arrived Gun Boat No. 4 Liut: Henly, is actually in the Dock making use of the Shear Hulk to Mount his Guns, & how soon fills his water & gets some Stores will proceed imediately for the Squadron. Commissinnr Otway made an equal tender of His Majys: Shear Hulk to all the Commrs: of the other Gunn Boats, but none made use of it except Liut: Henley.

“Gun Boat No: 3 Liut: Maxwell was taken to Alguesiras by the Spanish Gunn Boats, but was imediately released & alowd to proceed. No. 5 Liut: Harrison was brought too by them in the Gutt & made to follow them off Tariffa, & then alowed to proceed; there were about 50 Gunn Boats, & 2 a[ ... ]ds at Alguesiras but some Divisions of them seem to have quited the Station.
“Sir Jas. Craig has this day received Dispatches from Engd: regarding the proceeding of the Expedition under his Command, but the Contents are kept a Secret.
“Admiral Collingwood with five Sail the Line has reasumed [sic] the Blocade of Cadiz & St: Lucar, it is also sayd Cartagena is declared under same State, & that adl. Lord Kieth is coming to the Mediterranean.
“An Imperial Brig of Warr lately arrived from Malta, she with another are now at Anchor in Alguesiras Bay.”
Adds in a 25 June postscript: “Adl: Sir Richd. Bickerton arrived Yesterday wth: 4 ships the Line & proceeded wth: the Expedition to the East supposed for Malta. A Report prevails of the Dey of Algiers having Died. Gun Boat No. 4 proceeded yesterday.”
